Ejectment. — For the plaintiff was produced a grant from the State of Virginia.
WHITESIDE objected to the reading of this grant.
The first act of Congress, respecting *Page 208 
the authentication of papers from other States, has provided for two classes of cases. 1st. The judicial proceedings of courts. 2d. The manner of authenticating the acts of the legislatures. The paper produced purports to be a grant of land, but we do not know that the laws of Virginia have been complied with. The second section of our Act of 1803 will not operate in favor of the grant unless it be good by the laws of Virginia. We are not bound to notice the laws of another State as we are our own. We are not presumed to know the laws of other countries. They must be shown when required. The grants of North Carolina are our own by adoption, and we are bound to know whether they have all legal requisites, but not so respecting those of Virginia or any other State.